Title: To James Madison from Rufus King, 23 August 1801
From: King, Rufus
To: Madison, James



No. 31.
Dear Sir,
London Aug. 23. 1801.
I have duly received your Letter of June 30. inclosing one to Mr. Williams which notifies him of his removal from Office. He assures me that his Accounts shall in a day or two be forwarded to the Department of the Treasury, and that the Balance of public money in his hands shall immediately be paid over agreeably to my directions to Messrs. Bird Savage & Bird. Should this Balance exceed the sum which Messrs. Bird Savage & Bird are in advance to the United States, I shall order the Surplus to be applied either in payments to our Proctors, or to the Persons who have furnished such of the Articles as have already been sent to Tunis. With perfect respect and Esteem, I have the Honour to be, Dear sir, Your obedt. & faithful Servant
(Signed)   Rufus King
 

   RC (DNA: RG 59, DD, Great Britain, vol. 9); letterbook copy (NHi: Rufus King Papers, vol. 54). RC marked duplicate; in a clerk’s hand; docketed by Wagner as received 16 Oct.


   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:364.

